DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious an optical waveguide formed on a support member and a first cladding layer formed on a surface of the support member, a core layer formed on a surface of the first cladding layer, a second cladding layer formed on the surface of the first cladding layer so as to cover a periphery of the core layer and being thicker than the first cladding layer, and an opening opened at the second cladding layer-side, penetrating the second cladding layer and the core layer, and closed at the first cladding layer-side, and wherein the opening has a first surface and a second surface ranging from the opened side to the closed side, and in a vertical section taken along a longitudinal direction of the core layer, a first angle between a perpendicular line drawn from an opening end of the first surface to the surface of the first cladding layer and the first surface, and a second angle between a perpendicular line drawn from an opening end of the second surface to the surface of the first cladding layer and the second surface are all acute angles, and in the vertical section taken 
in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883